UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SH REVEPORT DIVISION

 

 

MARIE D. MILLER CIVIL ACTION NO. 18-0894

VERSUS JUDGE ELIZABE|'H ERNY FOOTE

CADDO PARISH SCHOOL BOARD MAGISTRATE JUDGE HAYES
JUDGMENT

Before the Court is the Report and Recommendations of the Magistrate Judge.
[Record Document 15]. After reviewing the record, including Plaintiff’s refusal to appear
at the scheduling conference or to answer the Court's order to show cause for her failure
to appear, and considering the absence of objections, the Court ADOPTS the Report and
Recommendations.

IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE for failure
to prosecute.

/§lUS DONE AND SIGNED in Shreveport, Louisiana, this; of

A…J><V\l /2019. (

ELIZABl:-|'H NY, OTE
UNITED STATE ISTRICT JUDGE

 

